Citation Nr: 1705486	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-05 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for headaches with light sensitivity, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

2.  Entitlement to service connection for bilateral ankle disability (claimed as tendonitis), to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.

3.  Entitlement to service connection for bilateral foot disability (claimed as plantar fasciitis), to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317 or as secondary to a bilateral ankle disability,

4.  Entitlement to service connection for a bilateral knee disorder, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317 or as secondary to a bilateral ankle disability.

5.  Entitlement to service connection for a respiratory disorder (claimed as chronic bronchitis), to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1990, and from October 1990 to October 1994.  He served in the Southwest Asia Theater of Operations from December 1990 through April 1991.  He also served a period of reserves duty from March 1985 to July 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2015, this case was remanded for further development; the claim for service connection for headaches is now ready for disposition.

In May 2015, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.


The Board notes that the May 2011 rating decision also denied service connection for hearing loss and tinnitus.  However, the Veteran's October 2011 notice of disagreement did not address these claims.  Accordingly, these issues are not before the Board at this time.  

However, in an April 2015 Brief the Veteran again raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of bilateral ankle, foot, and knee disabilities and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed headaches have not been attributed to an undiagnosed illness and there is no competent medical evidence linking any of the diagnosed disability to service, to include service in the Persian Gulf.





CONCLUSION OF LAW

A chronic headache disability was not incurred or aggravated by service, to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the available service treatment records and VA treatment records.

While the Board is remanding for additional VA treatment records potentially relevant to the Veteran's claims for service connection for bilateral foot, knee, and ankle disabilities, and a respiratory disorder, in conjunction with a request for additional VA examinations and VA medical opinions, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant to the claims of service connection for a headache disability.  Specifically, the Veteran does not contend that there are any outstanding VA treatment records which address the etiology of the Veteran's claimed headaches or relate the claimed headaches to his periods of service.  Accordingly, a remand of this claim for the procurement of the treatment records pertaining to his headaches would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's service treatment records (STRs), the Board acknowledges that a complete copy of the STRs is unavailable.  STRs dated from October 1990 to October 1994 have been obtained, but records dated from May 1987 to May 1990 are incomplete.  In an August 2010 RO formal finding, the Veteran's complete STRs are unavailable.  That same month, the Veteran was notified of the same.

The Board observes that the Veteran's claim is ultimately being denied based on the lack of a medical nexus between his service and his current disability, not solely on a lack of evidence of in-service complaints of headaches and his currently diagnosed headaches.  Hence, the lack of a complete copy of his STRs is not prejudicial in the instant case.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed headache disability.  In summary, the Board finds that the examination reports and opinions, as a whole, show that the examiner considered the evidence of record and the reported history of the Veteran, conducted thorough examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).

The Veteran claims that he has a headache disability that is related to his service, including as due to an undiagnosed illness.  However, as the record also shows that the Veteran's symptoms have been ascribed to a known clinical diagnosis, chronic headaches, in an October 2011 VA treatment record, service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf is precluded.  Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.  Simply stated, it is not undiagnosed.

Moreover, the evidence does not raise the issue of any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  38 C.F.R. § 3.317 (2016).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317, but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  

Accordingly, the Board will still consider whether entitlement to service connection is warranted on a direct or presumptive basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has a headache disability that is related to his service.  Specifically, he contends that during his second enlistment, he experienced headaches three to five times per week which were sensitive to light.  He stated that the use of sunglasses was prohibited and that constant exposure to the sun caused him to suffer from painful watery eyes.

The Veteran's available STRs are void of findings, complaints, symptoms, or any diagnoses headache disability.

Post service, VA treatment records list headaches as a diagnosis on the active problem list.  An October 2011 report indicates a complaint of a chronic headache following his service which was aggravated by sunlight.  The assessment was chronic headache.  The primary care physician opined that sleep apnea could cause more headaches.  He had subjective complaints of a chronic headache, excessive snoring, and occasional nasal congestion and sinus drainage.

June 2013 VA headaches Disability Benefits Questionnaire (DBQ) examination indicated a history of weekly headaches since 1990, which especially seemed to bother him in the sun.  He noticed light sensitivity with headaches when he was outside.  The diagnosis was headaches since 1990.

The examiner was asked to opine as to whether the Veteran had a chronic and pathological headache disorder that was at least as likely as not related to intense sun exposure while serving in Southwest Asia.  The examiner opined that the claimed headaches are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that intense heat or sunlight exposure could trigger headaches or migraines.  However, the intense sun exposure in Southwest Asia did not cause a chronic, pathologic headache disorder.  He also had headaches when he was employed at a warehouse working indoors where his headaches were not caused by the sun.  She further opined that headaches can have many causes or contributing factors and that sunlight/heat are only triggers for an existing condition.

In a May 2015 remand, the Board remanded the claim for an opinion as to whether the Veteran's headaches were due to an undiagnosed illness.  Pursuant to the Board's remand, on July 2015 Gulf War Examination, the examiner opined that the claimed headaches were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that her opinion had not changed from the prior examination in 2013 and added that she could not find records of any treatment for headaches during service.  She further opined that his headaches are not due to environmental exposures in the Gulf War explaining that there is no objective date to indicate that his headaches were caused by any type of exposure.  She noted that in 2011 his treating physicians related the headaches to sleep apnea.

The Board finds that the claim must be denied.  Specifically, the most competent medical evidence is against a finding that the Veteran has a headache disability that is related to his service.

The Veteran's reported history of continued symptomatology since active service has also been considered, but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the STRs are void of any findings or diagnoses related to the Veteran's current headache disability.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of headaches for at least 21 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Notably, in addition to the VA medical opinions, which do not relate the Veteran's headaches to his service, the record includes an October 2011 report in which a primary care physician opined that the Veteran's sleep apnea could cause more headaches.  Finally, there is no competent medical evidence that supports the conclusion that the Veteran has a headache disability that is related to his service.

In this case, the Board has taken the contention that the Veteran's claimed disability was caused by his service seriously (this was the basis of the Board's remand in order to address this medical question).  In this regard, the Board finds that the June 2013 and July 2015 VA examinations and medical opinions provide highly probative evidence against this claim.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing a physical examination, the examiner concluded that the Veteran's headache disability was not related to his service.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claim of high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a headache disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a headache disability and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for headaches with light sensitivity, is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With regard to the claimed bilateral knee disability, the Veteran contends that he has a bilateral knee disability that is related to jumping out of helicopters which placed an enormous amount of strain on his knees.  Alternatively, he contends that it is related to his bilateral ankle disability.

STRs include a March 1987 enlistment report of medical history indicates that he was involved in a motorcycle accident in 1984 in which he injured his left knee, but there was no sequelae.  In the report of medical history, he denied any history of a trick or locked knee.  Enlistment examination indicated a normal clinical evaluation of the lower extremities.  However, in October 1987, an acute medical care note indicates a complaint of left knee pain.  In November 1987, he complained of bilateral knee pain when running.  An acute medical care note reflects complaints of knee pain secondary to running.  The assessment was patellofemoral pain syndrome. 

On June 2013 VA examination, bilateral knee strain since 1987 was diagnosed.  The examiner opined that that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner further opined that the Veteran did not have a bilateral knee disability.  Accordingly, it remains unclear whether the Veteran has a currently diagnosed bilateral knee disability that is related to service.  Thus, an additional examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claimed bilateral ankle disability, the Veteran contends that he has a bilateral ankle disability that is related to jumping out of helicopters and wearing the wrong size of boots during basic training.  The STRs include an October 1988 screening note of acute medical care which indicates left heel discomfort related to exercise and an assessment of mild inflammation of the Achilles tendon.

On June 2013 VA ankle conditions DBQ examination, the examiner diagnosed bilateral ankle strain since 1985 and opined that there is no objective evidence showing a chronic condition of the ankles or evidence of injury that would result in a chronic condition.  She explained that tendonitis of the ankles is an acute problem that resolved with rest and anti-inflammatories.  However, she did not address the October 1988 diagnosis of mild inflammation of the Achilles tendon; the Board finds that this would be helpful in the adjudication of this claim and that an additional examination and opinion is warranted.  See, Barr, supra.

With regard to the claimed bilateral foot disability, the Veteran contends that he has a bilateral foot disability that is related to his service.  Alternatively, he contends that it is related to his bilateral ankle disability.  STRs from his first period of service include a May 1990 report of medical history which reflects a complaint of foot trouble.  An October 1990 enlistment examination from his second period of service indicates a diagnosis of moderate pes planus.  

Post-service VA treatment records include an October 2010 report which indicates a complaint of bilateral heel pain and diagnosis of bilateral calcaneal spurs.  On June 2013 VA examination, the examiner opined that the Veteran's plantar fasciitis is less likely than not incurred in or caused by the claimed in-service injury, event, or illness, based, in part, on the rationale that plantar fasciitis was not caused by heel pain, bilateral ankle condition, or the rigors of assault school.  However, she did not address whether the currently diagnosed plantar fasciitis is related to in-service complaints of foot trouble or whether any bilateral foot disability existed prior to the Veteran's second period of service and was aggravated therein.  Accordingly, an additional examination and opinion is warranted.  See, Barr, supra.

Finally, with regard to the claimed respiratory disorder, claimed as bronchitis, the STRs include a January 1989 chest X-ray examination indicated findings that were consistent with chronic asthma.  

On July 2015 VA examination, the examiner diagnosed acute bronchitis since 1988 which she opined was not related to the Veteran's service or due to an undiagnosed illness.  However, she also opined that he had bronchitis every other year since discharge from service that was likely due to viral infections.  Post-service VA treatment records do not indicate almost yearly viral infections with bronchitis.  Moreover, no diagnostic studies were performed on VA examination and the examiner failed to address the Veteran's in-service diagnosis of chronic asthma or opine as to whether the Veteran's currently diagnosed bronchitis is related to the in-service diagnosis of asthma.  Accordingly, an additional examination and opinion is warranted.  See, Barr, supra.

On remand, additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's bilateral knee, ankle, and foot disabilities and respiratory disorder, including those from the Fayetteville VAMC, dated from July 2015 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination by an examiner other than the July 2015 VA examiner, which addresses the nature and etiology of any bilateral knee, ankle, and foot disabilities and respiratory disorder.  The claims file must be provided to the examiner for review. 

All indicated studies and tests should be performed. The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

a)  Diagnose any bilateral knee disability.

Is it at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed right or left knee disability is related to the Veteran's service, to include the reported bilateral knee symptoms during active duty service?

b)  Diagnose any bilateral foot disability.

Is it at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral foot disability is related to the Veteran's service?

c)  Diagnose any bilateral ankle disability.

Is it at least as likely as not (50 percent or more probability) that any diagnosed bilateral ankle disability, had its onset in or is etiologically-related to the Veteran's active duty service?  The examiner must specifically discuss the October 1988 assessment of mild inflammation of the Achilles tendon. 

d)  Diagnose any current disability manifested by respiratory symptoms.

1)  State whether or not the Veteran's respiratory symptoms are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.

2)  Is it at least as likely as not (a 50 percent probability or greater) that any current disorder(s) manifested by respiratory symptoms, had its onset in or is etiologically-related to either period of the Veteran's active duty service, to include exposure to environmental hazards during the Veteran's Persian Gulf service (i.e., an undiagnosed illness or medically unexplained chronic multisymptom illness)?  The examiner must specifically discuss the January 1989 diagnosis of chronic asthma.

The reports of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


